AMEX: REX TSX: VIR For Immediate Release ViRexx Medical Corp. ViRexx Announces Encouraging Results from its Lead Chimigen™ Therapeutic Vaccine candidate for Treating Chronic Hepatitis B Virus Infections EDMONTON, ALBERTA – August 18, 2008 – ViRexx Medical Corp. (TSX:VIR, AMEX:REX), company focused on developing innovative-targeted therapeutic products that offer better quality of life and a renewed hope for living.Its platform technologies include product candidates for the treatment of Hepatitis B, Hepatitis C, avian influenza viral infections, biodefence and nanoparticle applications, select solid tumors and late-stage ovarian cancer, today announced that it is presenting encouraging results from the laboratory studies on its lead Chimigen™ Hepatitis B Therapeutic Vaccine candidate. The vaccine is being developed to treat patients who are chronically infected by the Hepatitis B virus (“HBV”). The Chimigen™ Hepatitis B Therapeutic Vaccine, in ex vivo laboratory studies, produced the desired immune responses in peripheral blood mononuclear cells (“PBMCs”) isolated from patients who are chronically infected by the virus as well as in normal healthy individuals. “The results are very encouraging, as this is a very important first step in the in the development of an effective Chimigen™ Hepatitis B Therapeutic Vaccine” said Dr. Rajan George, Senior Vice President – Research & Development. The results were presented at the 2nternational Meeting “The Molecular Biology of Hepatitis B Viruses” August 18, 2008 at University California, San
